Opinion of the court delivered by
Wash, J.
McKnight the defendant in error brought an action of forcible entry and detainer against Coleman the plaintiff in error, to get the possession of a tract of land, and recovered judgment before the justices of the peace, which was taken by Certiorari to the circuit court and was there affirmed. The exceptions which were taken in the circuit court to the regularity of the proceedings before the justices, dfi not appear in any way upon the record, nor does the paper (which is sai'd by counsel to contain ttye exceptions taken) appear to have been filed among the papers of the cause. For that it cannot be seen upon what matte'r the circuit court decided, and that its judgment must be taken to be correct until the contrary be shpwp, this court do now affirm said judgment.